      Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24




                        Exhibit A

{5318969: }
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
Case 1-19-43516-ess   Doc 61-1   Filed 06/05/20   Entered 06/05/20 16:16:24
          Case 1-19-43516-ess         Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                    Deal
                           U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A.
  708        18R          formerly known as First Union National Bank, as Trustee for ABFC 2002-WF1 Trust, ABFC
                                         Mortgage Loan Asset-Backed Certificates, Series 2002-WF1
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        18U            Association, as Trustee for ABFC 2002-WF2 Trust, ABFC Mortgage Loan Asset-Backed
                                                         Certificates, Series 2002-WF2
                           U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A.
  708        17N      (formerly known as First Union National Bank), as Trustee for ACE Securities Home Equity Loan
                                                                 Trust 2001-HE1
                            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2004-1,
  708        8FU
                                  Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2004-1
  708        8FX            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2004-2,
  708        B1F                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2004-2
                            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2004-3,
  708        8FY
                                  Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2004-3
                            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2004-4,
  708        8GC
                                  Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2004-4
                            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-2,
  708        8GJ
                                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-2
  708        8GQ            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-3,
  708        K71                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-3
  708        8GR            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-4,
  708        B1K                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-4
  708        8GZ            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-5,
  708        B1N                  Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-5
  708        8HH           U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-6A,
  708        L93                 Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-6A
  708        8HC            U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-7,
  708        L67                  Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-7
  708        8HJ
                          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-8,
  708        L82
                                Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-8
  708        C0K
  708        8HR          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-9,
  708        B9C                Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-9
                         U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-10,
  708       8HW
                               Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-10
                         U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-11,
  708        8HY
                               Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-11
                         U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2005-12,
  708        8JB
                               Adjustable Rate Mortgage Backed Pass Through Certificates, Series 2005-12
  708        8JF          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2006-1,
  708        8NA                Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2006-1
  708        8JG          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2006-2,
  708        B78                Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2006-2
  708        8KA
                          U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2006-3,
  708        8NH
                                Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2006-3
  708        391




As of 11/15/2018                                      US Bank                                 Schedule A Page 1 of 36
          Case 1-19-43516-ess        Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                               Schedule A
 Client    Investor                                              Deal
  708        8NQ
                        U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2007-1,
  708        94G
                              Adjustable Rate Mortgage-Backed Pass Through Certificates, Series 2007-1
  708        B4U
  708        8LJ
                        U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2007-2,
  708        8NS
                              Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2007-2
  708        C1S
  708        8LC        U.S. Bank National Association, as Trustee for Adjustable Rate Mortgage Trust 2007-3,
  708        8NT              Adjustable Rate Mortgage-Backed Pass Through Certificates, Series 2007-3

                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        19D
                            Association, as Trustee for Banc of America Funding Corporation, Series 2003-1

                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        J78
                             Association, as Trustee for Banc of America Funding Corporation Series 2004-1
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        913
                                   Association, as Trustee for Banc of America Funding 2004-2 Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K00
                                Association, as Trustee for Banc of America Funding Corporation 2004-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K31
                                Association, as Trustee for Banc of America Funding Corporation 2004-5
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        911
                                   Association, as Trustee for Banc of America Funding 2004-A Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        B21
                                Association, as Trustee for Banc of America Funding Corporation 2004-B
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K23
                                Association, as Trustee for Banc of America Funding Corporation 2004-C
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K34
                                Association, as Trustee for Banc of America Funding Corporation 2004-D
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K45
                                Association, as Trustee for Banc of America Funding Corporation 2005-1
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L16
                                Association, as Trustee for Banc of America Funding Corporation 2005-2
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L51
                                Association, as Trustee for Banc of America Funding Corporation 2005-3
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M60
                                Association, as Trustee for Banc of America Funding Corporation 2005-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M76
                                Association, as Trustee for Banc of America Funding Trust 2005-5 Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M36
                                Association, as Trustee for Banc of America Funding Corporation 2005-6
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        B30
                                Association, as Trustee for Banc of America Funding Corporation 2005-7
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        B65
                             Association, as Trustee for Banc of America Funding Corporation 2005-8 Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K46
                             Association, as Trustee for Banc of America Funding Corporation 2005-A Trust
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L63
                             Association, as Trustee for Banc of America Funding Corporation 2005-D Trust




As of 11/15/2018                                     US Bank                                 Schedule A Page 2 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                 Deal
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L73
                               Association, as Trustee for Banc of America Funding Corporation 2005-E Trust

  708        B15        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-1

  708        B42        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-2

  708        B50        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-3

  708        366        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-4

  708        456
                        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-5
  708        94V

  708        811        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-6

  708        B35        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-A

  708        B32        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-D

                       U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage
  708        B83
                                                 Pass-Through Certificates, Series 2006-F
                       U.S. Bank National Association, as Trustee for Banc of America Funding Corporation, Mortgage
  708        444
                                                 Pass-Through Certificates, Series 2006-G

  708        460      U.S. Bank National Association, as Trustee for the Banc of America Funding Corporation 2006-H

  708        846        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2006-I

  708        849      U.S. Bank National Association, as Trustee for the Banc of America Funding Corporation 2006-J

  708        878        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-1

  708        C24        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-2

  708        C81        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-3

  708        D00        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-4

  708        95D        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-6

  708        879        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-A

  708        C61        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-B

  708        C83      U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-C

  708        C96        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2007-D

  708        H78        U.S. Bank National Association, as Trustee for Banc of America Funding Corporation 2008-1




As of 11/15/2018                                       US Bank                                 Schedule A Page 3 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                Deal
  708     14Z/002       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
                      Association, as Trustee for Bayview Financial Mortgage Pass-Through Certificates, Series 2004-A
  708        18J
                      U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  708        922
                                                                  2004-C
                       U.S. Bank National Association, as Trustee, successor-in-interest to Wachovia Bank, N.A., as
  708     29L/008
                             Trustee for Bayview Financial Mortgage Pass-Through Certificates, Series 2004-C
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        K25      Association, as Trustee for Bayview Financial Mortgage Pass-Through Certificates, Series 2004-
                                                                     D

  936     J47/001     U.S. Bank National Association, as Trustee for Bayview Asset-Backed Securities, Series 2004-10

                       U.S. Bank National Association, as Indenture Trustee for Bayview Financial Asset Trust, Series
  936        L16
                                                                   2005-E
                         U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through
  708     L04/001
                                                        Certificates, Series 2005-B
  708        14P
                      U.S. Bank National Association, as Indenture Trustee for Bayview Financial Revolving Asset Trust
  708        12P
                                                                  2005-E
  708     L04/002
                      U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  708        13H
                                                                  2006-A
                       U.S. Bank National Association, as Trustee of Bayview Financial Mortgage Pass-Through Trust
  936     J47/002
                                                                  2006-B
                      U. S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  708        19Z
                                                                  2006-C
  708        866      U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  936        866                       2006-D, Mortgage Pass-Through Certificates, Series 2006-D
                       U.S. Bank National Association, as Trustee of Bayview Financial Mortgage Pass-Through Trust
  936        J44
                                                                   2007-A
  708        H27       U.S. Bank National Association, as Trustee for Bayview Financial Mortgage Pass-Through Trust
  936        H27                       2007-B, Mortgage Pass-Through Certificates, Series 2007-B

  708     K52/001      U.S. Bank National Association, as Trustee of Bayview Asset-Backed Securities Trust 2008-10

  936     J47/003      U.S. Bank National Association, as Trustee for Bayview Asset-Backed Securities Trust 2008-11

                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        J61
                                                        Certificates, Series 2004-1
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        953
                                                        Certificates, Series 2004-7
  708        8CC      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        D29                                        Certificates, Series 2004-8
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        D76
                                                       Certificates, Series 2004-10
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        L00
                                                        Certificates, Series 2005-1
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        L50
                                                        Certificates, Series 2005-4



As of 11/15/2018                                       US Bank                                  Schedule A Page 4 of 36
          Case 1-19-43516-ess          Doc 61-1      Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                 Deal
                         U.S. Bank National Association, as Indenture Trustee for Bear Stearns ARM Trust 2005-9,
  708        M87
                                                 Mortgage-Backed Notes, Series 2005-9
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        M43
                                                       Certificates, Series 2005-10
  708        B66      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        B8F                                       Certificates, Series 2005-12
                          U.S. Bank National Association, as Indenture Trustee for Bear Stearns ARM Trust 2006-1,
  708        B13
                                                  Mortgage Backed Notes, Series 2006-1
                      U.S. Bank National Association, as Trustee for Bear Stearns ARM Trust, Mortgage Pass-Through
  708        342
                                                         Certificates, Series 2006-2
                         U.S. Bank National Association, as Trustee for BEAR STEARNS ASSET BACKED SECURITIES
  708        99A
                                     TRUST 2003-AC6 ASSET-BACKED CERTIFICATES, SERIES 2003-AC6
                         U.S. Bank National Association, as Trustee for BEAR STEARNS ASSET BACKED SECURITIES
  708        99B
                                     TRUST 2003-AC7 ASSET-BACKED CERTIFICATES, SERIES 2003-AC7
                      U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities Trust 2004-
  708        99C
                                              AC1 Asset-Backed Certificates, Series 2004-AC1
                         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        99D
                                          2004-AC2 Asset-Backed Certificates, Series 2004-AC2
  708       99E       U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities Trust 2004-
  708       B6X                               AC3, Asset-Backed Certificates, Series 2004-AC3
  708       99F
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       99X
                                         2004-AC4 Asset-Backed Certificates, Series 2004-AC4
  708       B6Y
  708       99G         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7C                          2004-AC5, Asset-Backed Certificates, Series 2004-AC5
  708       99H         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7D                          2004-AC6, Asset-Backed Certificates, Series 2004-AC6
  708       99J         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7S                          2004-AC7, Asset-Backed Certificates, Series 2004-AC7
  708       99K         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7Y                          2005-AC1, Asset-Backed Certificates, Series 2005-AC1
  708       99L         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7V                          2005-AC2, Asset-Backed Certificates, Series 2005-AC2
  708       99M         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708       B7W                          2005-AC3, Asset-Backed Certificates, Series 2005-AC3
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AL
                                         2005-AC4, Asset-Backed Certificates, Series 2005-AC4
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AM
                                         2005-AC5, Asset-Backed Certificates, Series 2005-AC5
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AQ
                                         2005-AC6, Asset-Backed Certificates, Series 2005-AC6
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AS
                                         2005-AC7, Asset-Backed Certificates, Series 2005-AC7
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8AX
                                         2005-AC8, Asset-Backed Certificates, Series 2005-AC8
  708        8AY        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8DA                         2005-AC9, Asset-Backed Certificates, Series 2005-AC9




As of 11/15/2018                                      US Bank                                  Schedule A Page 5 of 36
          Case 1-19-43516-ess          Doc 61-1      Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
  708        99V
  708        8DB        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        B38                         2006-AC1, Asset-Backed Certificates, Series 2006-AC1
  708        8CK
  708        99W
                        U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8CX
                                         2006-AC2 Asset-Backed Certificates, Series 2006-AC2
  708        8DC
  708        8CL         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8DE                          2006-AC3, Asset-Backed Certificates, Series 2006-AC3
                         U.S. Bank National Association, as Trustee for Bear Stearns Asset Backed Securities I Trust
  708        8CY
                                          2006-AC4, Asset-Backed Certificates, Series 2006-AC4
                      U.S. Bank National Association, as Trustee for BNC Mortgage Loan Trust 2006-1, Mortgage Pass-
  708        8QE
                                                    Through Certificates, Series 2006-1
                      U.S. Bank National Association, as Trustee for BNC Mortgage Loan Trust 2006-2, Mortgage Pass-
  708        8QH
                                                    Through Certificates, Series 2006-2
                      U.S. Bank National Association, as Trustee for BNC Mortgage Loan Trust 2007-1, Mortgage Pass-
  708        8QP
                                                    Through Certificates, Series 2007-1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        18D
                                                 Pass-Through Certificates, Series 2003-1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  936        F15
                                                 Pass-Through Certificates, Series 2004-1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        J74
                                               Pass-Through Certificates, Series 2004-HYB2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        K11
                                               Pass-Through Certificates, Series 2004-HYB4
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708     K35/003
                                                 Pass-Through Certificates, Series 2005-2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        K12
                                                 Pass-Through Certificates, Series 2005-3
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        M93
                                                 Pass-Through Certificates, Series 2005-4
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        M94
                                                 Pass-Through Certificates, Series 2005-5
                          U.S. Bank National Association, as Indenture Trustee for Citigroup Mortgage Loan Trust,
  708        M95
                                                  Mortgage-Backed Notes, Series 2005-6
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        M89
                                                 Pass Through Certificates, Series 2005-7
  708        81E        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc., Mortgage
  708        M35                                 Pass-Through Certificates, Series 2005-8
  708        81F        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        K13                                Pass-Through Certificates, Series 2005-10
                       U.S. Bank National Association, as Indenture Trustee for Citigroup Mortgage Loan Trust 2005-
  708        B06
                                               11, Mortgage-Backed Notes, Series 2005-11
                      U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Asset-Backed
  708        L13
                                               Pass-Through Certificates, Series 2005-WF1
                      U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Asset-Backed
  708        M69
                                               Pass-Through Certificates, Series 2005-WF2




As of 11/15/2018                                      US Bank                                  Schedule A Page 6 of 36
          Case 1-19-43516-ess          Doc 61-1      Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        81L
                                               Pass-Through Certificates, Series 2006-4
                      U.S. Bank National Association, as Indenture Trustee for Citigroup Mortgage Loan Trust 2006-
  708        K14
                                            AR1, Mortgage-Backed Notes, Series 2006-AR1
  708        81K
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        82C
                                               Pass-Through Certificates, Series 2006-AR2
  708        K15
  708        81M
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        82D
                                               Pass-Through Certificates, Series 2006-AR3
  708        K16
  708        81N
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        82E
                                               Pass-Through Certificates, Series 2006-AR5
  708        K17
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        452
                                               Pass-Through Certificates, Series 2006-AR6
  708        81R
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        82F
                                               Pass-Through Certificates, Series 2006-AR7
  708        C53
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        C54
                                                Pass-Through Certificates, Series 2006-AR9
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-FX1,
  708        81T
                                         Asset-Backed Pass-Through Certificates Series 2006-FX1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc.2006-HE1,
  708        81J
                                        Asset-Backed Pass-Through Certificates, Series 2006-HE1
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-HE2,
  708        81Q
                                         Asset-Backed Pass-Through Certificates Series 2006-HE2
  708        81U       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-HE3,
  708        854                         Asset-Backed Pass-Through Certificates Series 2006-HE3
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-NC1,
  708        81P
                                         Asset-Backed Pass-Through Certificates Series 2006-NC1
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-NC2,
  708        81S
                                         Asset Backed Pass Through Certificates Series 2006-NC2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        B51
                                               Pass-Through Certificates, Series 2006-WF1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc., Mortgage
  708        B67
                                               Pass-Through Certificates, Series 2006-WF2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2006-WFHE1,
  708        B33
                                       Asset-Backed Pass-Through Certificates, Series 2006-WFHE1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2006-WFHE2,
  708        438
                                       Asset-Backed Pass-Through Certificates, Series 2006-WFHE2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2006-WFHE3,
  708        823
                                       Asset-Backed Pass-Through Certificates, Series 2006-WFHE3
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2006-WFHE4,
  708        837
                                       Asset-Backed Pass-Through Certificates, Series 2006-WFHE4
  708        81G      U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Asset-Backed
  708        81H                              Pass-Through Certificates, Series 2006-WMC1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        C06
                                                 Pass-Through Certificates, Series 2007-2



As of 11/15/2018                                      US Bank                                  Schedule A Page 7 of 36
          Case 1-19-43516-ess          Doc 61-1      Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        B5F
                                                Pass-Through Certificates, Series 2007-6
                      U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2007-AHL1,
  708        81V
                                       Asset-Backed Pass-Through Certificates Series 2007-AHL1
  708       81W        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708       C04                               Pass-Through Certificates, Series 2007-AR1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        C36
                                               Pass-Through Certificates, Series 2007-AR4
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        C58
                                               Pass-Through Certificates, Series 2007-AR5
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust Inc., Mortgage
  708        H73
                                               Pass-Through Certificates, Series 2007-AR8
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2007-WFHE1,
  708        872
                                       Asset-Backed Pass-Through Certificates, Series 2007-WFHE1
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2007-WFHE2,
  708        C39
                                       Asset-Backed Pass-Through Certificates, Series 2007-WFHE2
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2007-WFHE3,
  708        D09
                                       Asset-Backed Pass-Through Certificates, Series 2007-WFHE3
                        U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust 2007-WFHE4,
  708        E21
                                       Asset-Backed Pass-Through Certificates, Series 2007-WFHE4
  708        8MZ      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        332      Corp., Home Equity Asset Trust 2005-9, Home Equity Pass-Through Certificates, Series 2005-9

  708        8JC      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        B1Q                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-11
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8JN
                                 Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2006-1
  708       8KF
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       821
                                 Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2006-2
  708       B9D
  708       8KH        U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       829                  Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2006-3
  708       8KM        U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       839                  Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2006-4
  708       8LK
  708       8LZ
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8NW
                                 Corp., CSAB Mortgage-Backed Pass-Through Certificates, Series 2007-1
  708       8DM
  708        C84
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GS      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-19
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GT      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-26
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GU      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-29


As of 11/15/2018                                      US Bank                                  Schedule A Page 8 of 36
          Case 1-19-43516-ess          Doc 61-1      Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GV      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-30
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708       8GW       Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2002-34
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GX      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                              Backed Pass-Through Certificates, Series 2003-1
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708       8HM       Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp., CSFB Mortgage
                                                  Pass-Through Certificates, Series 2003-8
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        8GY      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                             Backed Pass-Through Certificates, Series 2003-10
  708        8HP          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
                      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
  708        89V                             Backed Pass-Through Certificates, Series 2003-17
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        J01      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                            Backed Pass-Through Certificates, Series 2003-AR22
                          U.S. Bank National Association, as Trustee, successor in interest to Bank One, National
  708        P82      Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp. CSFB Mortgage-
                                            Backed Pass-Through Certificates, Series 2003-AR24
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HU
                                    Corp. CSFB Mortgage Pass-Through Certificates, Series 2003-AR26
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HV
                                    Corp. CSFB Mortgage Pass-Through Certificates, Series 2003-AR28
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HT
                                    Corp. CSFB Mortgage Pass-Through Certificates, Series 2003-AR30
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FH
                                  Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-1
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HG
                                        Corp., CSFB Mortgage Pass-Thru Certificates, Series 2004-3
  708        8FN
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        435
                                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-4
  708        B1B
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        8FT
                                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-5
  708        8GA      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        B1D                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-6
  708        8GB      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Acceptance
  708        B1E                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-7
  708        8FV       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B1G                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-8
                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FJ
                                Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR1




As of 11/15/2018                                      US Bank                                  Schedule A Page 9 of 36
          Case 1-19-43516-ess        Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                               Schedule A
 Client    Investor                                               Deal
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FK
                               Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR2
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FL
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR3
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FM
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR4
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FP
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR5
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FQ
                               Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR6
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FR
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR7
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8FS
                               Corp. CSFB Mortgage-Backed Pass-Through Certificates, Series 2004-AR8

                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MF
                        Corp., CSFB Trust 2004-CF2, CSFB Mortgage Pass-Through Certificates, Series 2004-CF2

  708        8GF      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MJ                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-1
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8GG
                                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-2
  708       8GK
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MM
                                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-3
  708        B1J
  708       8GL       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       B1M                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-4
  708       C0H
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8HA
                                      Corp., CSFB Mortgage Pass-Thru Certificates, Series 2005-5
  708       L54
  708       8HE       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MQ                 Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-6
  708       8HK
  708       8MT       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        C0J                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-7
  708        L85
  708        8MU
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8HS
                                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-8
  708        C0N
  708        8HX
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        C0Q
                                Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-9
  708        M86
  708        8JA
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        C0S
                               Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-10
  708        M37
  708        8JD
  708        8KC      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B49               Corp., CSFB Mortgage-Backed Pass-Through Certificates, Series 2005-12
  708        C0U


As of 11/15/2018                                     US Bank                                 Schedule A Page 10 of 36
          Case 1-19-43516-ess        Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                               Schedule A
 Client    Investor                                               Deal
  708        8JE
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B36
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-1
  708        C0V
  708        8JH
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B34
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-2
  708        C0W
  708        8JP
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B61
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-3
  708        C0X
  708        8JJ      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        B74                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-4
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8KX
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-5
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8JZ
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-6
  708       8KB
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       379
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-7
  708       C0Y
  708       8KE
  708       8NK       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       820                 Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-8
  708       C1A
  708       8KG       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8NL                 Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-9
  708       8KQ
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8NP
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-1
  708       883
  708       8KW       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8NU                 Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-2
  708       8LE
  708       8MA
  708        8NV      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        94A                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-3
  708        8DN
  708        H51
  708        8MB
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        94B
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-4
  708        C97
  708        8LQ
                      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NX
                                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-5
  708        D20
  708        8LW
  708        8NZ      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        J38                Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-6
  708        8DP
  708        8LV      U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NY                Corp. CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-7


As of 11/15/2018                                     US Bank                                 Schedule A Page 11 of 36
          Case 1-19-43516-ess         Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                               Deal

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        89X
                      Corp., Home Equity Asset Trust 2003-5, Home Equity Pass-Through Certificates, Series 2003-5

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        89S
                      Corp., Home Equity Asset Trust 2003-7, Home Equity Pass-Through Certificates, Series 2003-7

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        89U
                      Corp., Home Equity Asset Trust 2003-8, Home Equity Pass-Through Certificates, Series 2003-8

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        89Y
                      Corp., Home Equity Asset Trust 2004-1, Home Equity Pass-Through Certificates, Series 2004-1

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        90A
                      Corp., Home Equity Asset Trust 2004-2, Home Equity Pass-Through Certificates, Series 2004-2

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        90C
                      Corp., Home Equity Asset Trust 2004-3, Home Equity Pass-Through Certificates, Series 2004-3

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        90D
                      Corp., Home Equity Asset Trust 2004-4, Home Equity Pass-Through Certificates, Series 2004-4

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        90E
                      Corp., Home Equity Asset Trust 2004-5, Home Equity Pass-Through Certificates, Series 2004-5

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8ME
                      Corp., Home Equity Asset Trust 2004-7, Home Equity Pass-Through Certificates, Series 2004-7

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MN
                      Corp., Home Equity Asset Trust 2005-2, Home Equity Pass-Through Certificates, Series 2005-2

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MP
                      Corp., Home Equity Asset Trust 2005-3, Home Equity Pass-Through Certificates, Series 2005-3

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MR
                      Corp., Home Equity Asset Trust 2005-4, Home Equity Pass-Through Certificates, Series 2005-4

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MS
                      Corp., Home Equity Asset Trust 2005-5, Home Equity Pass-Through Certificates, Series 2005-5

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8MV
                      Corp., Home Equity Asset Trust 2005-6, Home Equity Pass-Through Certificates, Series 2005-6

  708        8MX       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        334      Corp., Home Equity Asset Trust 2005-7, Home Equity Pass-Through Certificates, Series 2005-7

  708        8MY       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        335      Corp., Home Equity Asset Trust 2005-8, Home Equity Pass-Through Certificates, Series 2005-8



As of 11/15/2018                                      US Bank                                Schedule A Page 12 of 36
          Case 1-19-43516-ess         Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
  708        8NB       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        333      Corp., Home Equity Asset Trust 2006-1, Home Equity Pass-Through Certificates, Series 2006-1

  708        8NC       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        336      Corp., Home Equity Asset Trust 2006-2, Home Equity Pass-Through Certificates, Series 2006-2

  708        8ND       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        337      Corp., Home Equity Asset Trust 2006-3, Home Equity Pass-Through Certificates, Series 2006-3

  708        8JQ       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        338      Corp., Home Equity Asset Trust 2006-4, Home Equity Pass-Through Certificates, Series 2006-4


                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        365
                      Corp., Home Equity Asset Trust 2006-5, Home Equity Pass-Through Certificates, Series 2006-5

  708        8KK       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NG      Corp., Home Equity Asset Trust 2006-6, Home Equity Pass-Through Certificates, Series 2006-6

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NJ
                      Corp., Home Equity Asset Trust 2006-7, Home Equity Pass-Through Certificates, Series 2006-7

  708        8KN       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NM      Corp., Home Equity Asset Trust 2006-8, Home Equity Pass-Through Certificates, Series 2006-8

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708        8NR
                      Corp., Home Equity Asset Trust 2007-1, Home Equity Pass-Through Certificates, Series 2007-1

                       U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities
  708       8MG       Corp., CSFB Home Equity Pass-Through Certificates, Series 2004-AA1 Trust, Home Equity Pass-
                                                 Through Certificates, Series 2004-AA1
                        U.S. Bank National Association, as trustee for the CWMBS Reperforming Loan REMIC Trust
  708        Q00
                                                       Certificates, Series 2005-R3
  708        B37
                        U.S. Bank National Association, as trustee for the CWMBS Reperforming Loan REMIC Trust
  936        J68
                                                       Certificates, Series 2006-R1
  936        K91
  708        439        U.S. Bank National Association, as trustee for the CWMBS Reperforming Loan REMIC Trust
  936        P11                                       Certificates, Series 2006-R2
                      U.S. Bank National Association, as Trustee for Deutsche Alt-A Securities Mortgage Loan Trust,
  708        B5S
                                           Series 2007-2 Mortgage Pass-Through Certificates
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                        Association, as successor by merger to LaSalle Bank National Association, as Trustee for
  708        97K
                      certificate holders of EMC Mortgage Loan Trust 2006-A, Mortgage Pass-Through Certificates,
                                                              Series 2006-A

                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        16B       Association f/k/a First Union National Bank, as Trustee for Financial Asset Securities Corp.,
                              Home Loan Mortgage Trust 1999-A, Asset-Backed Certificates, Series 1999-A




As of 11/15/2018                                      US Bank                                 Schedule A Page 13 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88B
                       for First Franklin Mortgage Loan Trust 2004-FFA, Mortgage Pass-Through Certificates, Series
                                                                   2004-FFA
                            U.S. Bank National Association as Trustee successor in interest to First Trust National
  708        477           Association, as Trustee for GE Capital Mortgage Services, Inc., Mortgage Pass-Through
                                                       Certificates, Series G9501-FH01
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-5, Asset-Backed
  708        85H
                                                          Certificates Series 2006-5
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-6, Asset-Backed
  708        B72
                                                          Certificates Series 2006-6
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-9, Asset-Backed
  708        8TS
                                                          Certificates Series 2006-9
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-12, Asset-Backed
  708        383
                                                         Certificates Series 2006-12
  708        395      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        C1H                                   for GSAA Home Equity Trust 2006-14
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-19, Asset-Backed
  708        B4Y
                                                       Certificates, Series 2006-19
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2006-20, Asset-Backed
  708        B5A
                                                       Certificates, Series 2006-20
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2007-1, Asset-Backed
  708        B5B
                                                        Certificates Series 2007-1
                      U.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2007-7, Asset-Backed
  708        D19
                                                        Certificates, Series 2007-7
  708        234       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        J77                           Association, as Trustee for GSAMP Trust 2004-SEA1
  936        L47            U.S. Bank National Association, as Trustee for GSMPS Mortgage Loan Trust 1998-1
                      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  708        465
                                      Company, as Trustee for GSMPS Mortgage Loan Trust 1998-4
                      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  936        L49
                                      Company, as Trustee for GSMPS Mortgage Loan Trust 1999-1
                      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  708        484
                                      Company, as Trustee for GSMPS Mortgage Loan Trust 1999-2
  708        11N      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  708        413                      Company, as Trustee for GSMPS Mortgage Loan Trust 2001-1
  708        J18       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        J81                     Association, as Trustee for GSMPS Mortgage Loan Trust 2003-3
  708        J62       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        L56                     Association, as Trustee for GSMPS Mortgage Loan Trust 2004-1
  708        J99       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        L57                     Association, as Trustee for GSMPS Mortgage Loan Trust 2004-3
  708        B53       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        K99                     Association, as Trustee for GSMPS Mortgage Loan Trust 2004-4
  708        L32       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        L03                   Association, as Trustee for GSMPS Mortgage Loan Trust 2005-RP2


As of 11/15/2018                                      US Bank                                  Schedule A Page 14 of 36
          Case 1-19-43516-ess        Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                               Schedule A
 Client    Investor                                              Deal
  708        M51      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        L05                  Association, as Trustee for GSMPS Mortgage Loan Trust 2005-RP3
  708        B11
                         U.S. Bank National Association, as Trustee for GSMPS Mortgage Loan Trust 2006-RP1
  936        L06
  708        440
                         U.S. Bank National Association, as Trustee for GSMPS Mortgage Loan Trust 2006-RP2
  936        M07
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        P92
                                                Association, as Trustee for GSR 2003-7F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        18F
                                      Association, as Trustee for GSR Mortgage Loan Trust 2004-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        904         Association, as Trustee for GSR Mortgage Loan Trust 2004-9, Mortgage Pass-Through
                                                       Certificates, Series 2004-9
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        914
                                     Association, as Trustee for GSR Mortgage Loan Trust 2004-11
  708        F09            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2004-12
  708        F32            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2004-14
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        237
                                                Association, as Trustee for GSR 2004-2F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        227
                                                Association, as Trustee for GSR 2004-8F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        17H        Association, as Trustee for GSR Mortgage Loan Trust 2004-13F, Mortgage Pass-Through
                                                      Certificates, Series 2004-13F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L49
                                                 Association as Trustee for GSR 2005-5F
  708        84N            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-6F
  708        84P      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M54                     Association, as Trustee for GSR Mortgage Loan Trust 2005-7F
                      U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-8F, Mortgage
  708        84Q
                                               Pass-Through Certificates, Series 2005-8F
  708        K42           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR1
  708        L18           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR2
  708        L66           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR4
  708        M57           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR5
  708        M75           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR6
  708        M31          U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2005-AR7
  708       B4W            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2006-5F
  708       B4X            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2006-6F
  708       B07           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2006-AR1
  708       8KU
                           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-1F
  708       C19
  708       C46            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-2F
  708       8LG
                           U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-3F
  708       C64
  708       D22            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-4F
  708       H12            U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust 2007-5F


As of 11/15/2018                                     US Bank                                Schedule A Page 15 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        231
                                            Association, as Trustee for GSRPM Trust 2004-1
                       U.S. Bank National Association, as Trustee for Home Equity Asset Trust 2004-6 Home Equity
  708       8MD
                                                Pass-Through Certificates, Series 2004-6
                       U.S. Bank National Association, as Trustee for Home Equity Asset Trust 2004-8 Home Equity
  708       8MH
                                                Pass-Through Certificates, Series 2004-8
                       U.S. Bank National Association, as Trustee for Home Equity Asset Trust 2005-1, Home Equity
  708        8ML
                                                Pass-Through Certificates, Series 2005-1

  708        D04         U.S. Bank National Association, as Trustee for J.P. Morgan Alternative Loan Trust 2007-A2

                         U.S. Bank National Association, as Trustee for J.P. Morgan Alternative Loan Trust 2007-S1,
  708        C91
                                                    Mortgage Pass-Through Certificates

  708        396      U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage Acquisition Trust 2006-WF1

                      U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust
  708        E77         Company, as Trustee for J.P. Morgan Mortgage Pass-Through Corporation, Mortgage Pass-
                                                      Through Certificates, Series 1988-1
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        L57
                                        Association, as Trustee for J.P. Morgan Mortgage Trust 2005-A3
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M74
                                        Association, as Trustee for J.P. Morgan Mortgage Trust 2005-A7
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        M67
                                        Association, as Trustee for J.P. Morgan Mortgage Trust 2005-S2
  708        B10             U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage Trust 2006-A1
  708        B29             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2006-A2
  708        B86             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2006-A4
  708        455             U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage Trust 2006-A6
  708        859             U.S. Bank National Association, as Trustee of J.P. Morgan Mortgage Trust 2006-A7
  708        380             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2006-S3
  708        C76             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2007-A3
  708        C92             U.S. Bank National Association, as Trustee for JP Morgan Mortgage Trust 2007-A4
                      U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage Trust 2007-S1, Mortgage
  708        C50
                                                           Pass-Through Certificates
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        L92      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                   for Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2005-2
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        387      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                  for Lehman XS Trust Mortgage Pass-Through Certificates, Series 2006-11

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        458       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                            for LEHMAN XS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-15

                          U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        831
                      Bank National Association, as Trustee for Lehman XS Trust, Mortgage Pass-Through Certificates,
                                                              Series 2006-19




As of 11/15/2018                                       US Bank                                 Schedule A Page 16 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                Deal
                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        C16
                      Bank National Association, as Trustee for Lehman XS Trust, Mortgage Pass-Through Certificates,
                                                                Series 2007-1
                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        C41
                      Bank National Association, as Trustee for Lehman XS Trust, Mortgage Pass-Through Certificates,
                                                                Series 2007-3
                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        C77
                      Bank National Association, as Trustee for Lehman XS Trust, Mortgage Pass-Through Certificates,
                                                                Series 2007-6
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        D01       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                     for Lehman XS Trust Series 2007-9
  708        B99                          U.S. Bank National Association, as Trustee for LMT 2005-2
  708        901                          U.S. Bank National Association, as Trustee for LMT 2006-8
  708        D30                          U.S. Bank National Association, as Trustee for LMT 2007-7
  708        L27                         U.S. Bank National Association, as Trustee for LMT 2007-10
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        346       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                               for LXS 2006-8
  708        374                        U.S. Bank National Association, as Trustee for LXS 2006-10N
                       U.S. Bank National Association, as Indenture Trustee, successor in interest to Bank of America,
                         National Association, as Indenture Trustee, successor by merger to LaSalle Bank National
  708       8AW
                      Association, as Indenture Trustee for Luminent Mortgage Trust 2005-1, Mortgage-Backed Notes,
                                                                Series 2005-1
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        E09       Association, as Trustee for MASTR Adjustable Rate Mortgages Trust 2004-13, Mortgage Pass-
                                                    Through Certificates, Series 2004-13

  708        E32      U.S. Bank National Association, as Trustee for MASTR Adjustable Rate Mortgages Trust 2006-2

                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        D93
                                      Association, as Trustee for MASTR Alternative Loan Trust 2003-7
  708        83V        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
                         Association, as Trustee for MASTR Alternative Loan Trust 2003-8, Mortgage Pass-Through
  708        D75                                         Certificates, Series 2003-8
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        D83
                                     Association, as Trustee for MASTR Alternative Loan Trust 2004-5
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        D97
                                     Association, as Trustee for MASTR Alternative Loan Trust 2004-9
                        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        E03
                                    Association, as Trustee for MASTR Alternative Loan Trust 2004-10
  708        B2A
                           U.S. Bank National Association, as Trustee for MASTR Alternative Loan Trust 2004-11
  708        D94
  708        D99           U.S. Bank National Association, as Trustee for MASTR Alternative Loan Trust 2004-13
  708        B2E
                            U.S. Bank National Association, as Trustee for MASTR Alternative Loan Trust 2005-1
  708        D95



As of 11/15/2018                                       US Bank                                Schedule A Page 17 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20        Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                 Deal
  708        B9H
                           U.S. Bank National Association, as Trustee for MASTR Alternative Loan Trust 2007-1
  708        E60
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2005-AB1,
  708        M32
                                          Mortgage Pass-Through Certificates, Series 2005-AB1

  708        M71      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2005-WF1

                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-AB1,
  708        M73
                                           Mortgage Pass-Through Certificates, Series 2006-AB1
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-AM2,
  708        8TD
                                          Mortgage Pass-Through Certificates, Series 2006-AM2
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-FRE1,
  708        8SR
                                          Mortgage Pass-Through Certificates, Series 2006-FRE1
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-FRE2,
  708        8SZ
                                          Mortgage Pass-Through Certificates, Series 2006-FRE2
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-HE1,
  708       8SW
                                           Mortgage Pass-Through Certificates, Series 2006-HE1
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-HE2,
  708        8TC
                                           Mortgage Pass-Through Certificates, Series 2006-HE2
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-HE4,
  708        8TE
                                          Mortgage Pass-Through Certificates, Series 2006-HE4
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-NC1,
  708        8SV
                                          Mortgage Pass-Through Certificates, Series 2006-NC1
                        U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2006-
  708        8TB
                                     WMC2, Mortgage Pass-Through Certificates, Series 2006-WMC2
                      U.S. Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2007-HE1
  708        8TJ
                                          Mortgage Pass-Through Certificates Series 2007-HE1
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        E42
                                  Association, as Trustee for MASTR Asset Securitization Trust 2003-11

  708        D69         U.S. Bank National Association, as Trustee for MASTR Asset Securitization Trust 2003-12

                        U.S. Bank National Association, as Trustee for MASTR Seasoned Securitization Trust 2005-1,
  708        17G
                                             Mortgage Pass-Through Certificates, Series 2005-1
                         U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A., as
  708        M38      Trustee for Merrill Lynch Mortgage Investors, Inc., Merrill Lynch Mortgage Investors Trust, Series
                                                                   2005-3
                         U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A., as
  708        L91      Trustee for Merrill Lynch Mortgage Investors, Inc., Merrill Lynch Mortgage Investors Trust, Series
                                                                  2005-A6
                       U.S. Bank National Association, as Indenture Trustee, successor in interest to Wachovia Bank,
  708        B90        National Association, as Indenture Trustee for Merrill Lynch Mortgage Investors Trust, Series
                                                2005-A9, Mortgage Loan Asset-Backed Notes
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B3U
                        for Morgan Stanley Mortgage Loan Trust 2006-2, Mortgage Pass-Through Certificates, Series
                                                                   2006-2




As of 11/15/2018                                       US Bank                                  Schedule A Page 18 of 36
          Case 1-19-43516-ess          Doc 61-1      Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B18
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Morgan Stanley Mortgage Loan Trust 2006-3AR, Mortgage Pass-Through Certificates, Series
  708        C1E
                                                                 2006-3AR
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B3V
                      for Morgan Stanley Mortgage Loan Trust 2006-5AR, Mortgage Pass-Through Certificates, Series
                                                                  2006-5AR
                        U.S. Bank National Association, as trustee successor in interest to Bank of America, National
                       Association, as trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708       B3W
                      for Morgan Stanley Mortgage Loan Trust 2006-6AR, Mortgage Pass-Through Certificates, Series
                                                                  2006-6AR
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B3X       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                               for Morgan Stanley Mortgage Loan Trust 2006-7
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B3Y
                      for Morgan Stanley Mortgage Loan Trust 2006-8AR, Mortgage Pass-Through Certificates, Series
                                                                  2006-8AR
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B4A
                      for Morgan Stanley Mortgage Loan Trust 2006-9AR, Mortgage Pass-Through Certificates, Series
                                                                  2006-9AR
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B4B
                        for Morgan Stanley Mortgage Loan Trust 2006-13ARX, Mortgage Pass-Through Certificates,
                                                             Series 2006-13ARX
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4C       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                            for Morgan Stanley Mortgage Loan Trust 2006-17XS
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4D       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Morgan Stanley Mortgage Loan Trust 2007-1XS
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4E       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Morgan Stanley Mortgage Loan Trust 2007-2AX
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4F       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Morgan Stanley Mortgage Loan Trust 2007-3XS
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B4G
                      for Morgan Stanley Mortgage Loan Trust 2007-5AX, Mortgage Pass-Through Certificates, Series
                                                                  2007-5AX
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B4H       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Morgan Stanley Mortgage Loan Trust 2007-6XS




As of 11/15/2018                                      US Bank                                 Schedule A Page 19 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20        Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                  Deal

  708        B4J      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        C70                            for Morgan Stanley Mortgage Loan Trust 2007-7AX

                      U.S. Bank National Association, as trustee successor in interest to Bank of America, National
                      Association, as trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        B4N
                        for Morgan Stanley Mortgage Loan Trust 2007-11AR, Mortgage Pass-Through Certificates,
                                                             Series 2007-11AR
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        11U
                                                 Association, as Trustee for MSSTR 2004-1
                       U.S. Bank National Association, as Trustee for New Century Alternative Mortgage Loan Trust
  708        8TU
                                                                 2006-ALT2
                         U.S. Bank National Association, as Trustee, successor-in-interest to Wachovia Bank, N.A.
  708        Z01         (formerly known as First Union National Bank), as Trustee for Norwest Asset Acceptance
                                         Corporation Asset Backed Certificates, Series 1998-HE1
  708        290
  708        350                      NRZ Inventory Trust, U.S. Bank National Association, as Trustee
  708        378
  708        228         U.S. Bank National Association, not in its individual capacity, but solely as Trustee of NRZ
  708        397                                               Inventory Trust
  708        339
  708        352                  NRZ Pass-Through Trust V-B, U.S. Bank National Association, as trustee
  708        919
  708        226
  708        339      U.S. Bank National Association, not in its individual capacity, but solely as Trustee of NRZ Pass-
  708        352                                              Through Trust V-B
  708        919
  708        408
                               NRZ Pass-Through Trust VII (NPL), U.S. Bank National Association, as trustee
  708        409
  708        408       U.S. Bank National Association, not in it's individual capacity, but solely as trustee of the NRZ
  708        409                                       Pass-Through Trust VII (NPL)
  708        845
                              NRZ Pass-Through Trust VII-B (PREF), U.S. Bank National Association, as trustee
  708        900
  708        329
                                 NRZ Pass-Through Trust VIII-B, U.S. Bank National Association, as trustee
  708        917
                      U.S. Bank National Association not in its individual capacity by solely as trustee for NRZ Pass-
  708        917
                                                           Through Trust VIII-B
  708        260                 NRZ Pass-Through Trust X, U.S. Bank National Association, as Trustee
                      U.S. Bank National Association, not in its individual capacity, but soley as trustee of the NRZ
  708        260
                                                          Pass-Through Trust X
  708        264                 NRZ Pass-Through Trust IX, U.S. Bank National Association, as Trustee
                      U.S. Bank National Association, not in its individual capacity, but soley as trustee of the NRZ
  708        264
                                                          Pass-Through Trust IX
  708        369                NRZ Pass-Through Trust IX-B, U.S. Bank National Association, as trustee
                      U.S. Bank National Association, not in its individual capacity, but solely as Trustee of NRZ Pass-
  708        283
                                                             Through Trust IX-B




As of 11/15/2018                                       US Bank                                   Schedule A Page 20 of 36
          Case 1-19-43516-ess          Doc 61-1      Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A., as
  708        96J       Trustee for Park Place Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2004-
                                                                    WWF1

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        18E      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for the holders of Prime Mortgage Trust, Mortgage Pass-Through Certificates, Series 2004-CL1

                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        18G      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                             for Prime Mortgage Trust, Mortgage Pass-Through Certificates, Series 2004-CL2
                      U.S. Bank National Association, as Trustee for Prime Mortgage Trust, Mortgage Pass-Through
  708        836
                                                       Certificates, Series 2006-2
  708        C1G      U.S. Bank National Association, as Trustee for Prime Mortgage Trust, Mortgage Pass-Through
  708        C47                                       Certificates, Series 2007-1
  708        M79             U.S. Bank National Association, as Trustee for RBSGC Mortgage Loan Trust 2005-A
                       U.S. Bank National Association, as Trustee for Salomon Brothers Mortgage Securities VII, Inc.,
  708        18C
                                        Asset-Backed Pass-Through Certificates, Series 2002-HYB1
                      U.S. Bank National Association, as Trustee for Securitized Asset Backed Receivables LLC Trust
  708        90N
                                     2006-NC1, Mortgage Pass-Through Certificates, Series 2006-NC1
                      U.S. Bank National Association, as Trustee for SG Mortgage Securities Trust 2006-FRE2, Asset
  708        96V
                                                  Backed Certificates, Series 2006-FRE2
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B52
                                            Mortgage Pass-Through Certificates, Series 2005-22
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B85
                                            Mortgage Pass-Through Certificates, Series 2005-23
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B56
                                            Mortgage Pass-Through Certificates, Series 2006-1
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust
  708        B40
                                            Mortgage Pass-Through Certificates, Series 2006-2
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B57
                                            Mortgage Pass-Through Certificates, Series 2006-3
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        B76
                                            Mortgage Pass-Through Certificates, Series 2006-4
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        345
                                            Mortgage Pass-Through Certificates, Series 2006-5
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        373
                                            Mortgage Pass-Through Certificates, Series 2006-6
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        386
                                            Mortgage Pass-Through Certificates, Series 2006-7
                      U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust,
  708        450
                                            Mortgage Pass-Through Certificates, Series 2006-8
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        P89      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                             for SAIL 2003-BC6
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        P88      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                             for SAIL 2003-BC7




As of 11/15/2018                                      US Bank                                 Schedule A Page 21 of 36
          Case 1-19-43516-ess          Doc 61-1      Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        P97      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                            for SAIL 2003-BC8
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        P98      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                                            for SAIL 2003-BC9
  708        B47                        U.S. Bank National Association, as Trustee for SAIL 2006-2
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        P33
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2003-
                                                                   BC1
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        P64
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2003-
                                                                   BC5
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        J07
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2003-
                                                                   BC10
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        87Y      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                    for the Structured Asset Investment Loan Trust Series 2003-BC11

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88C      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-2

  708        88E       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        J81      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-3

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88H
                      for STRUCTURED ASSET INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES,
                                                              SERIES 2004-4
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88K
                      for STRUCTURED ASSET INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES,
                                                              SERIES 2004-5

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88M      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-6

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88N      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-7




As of 11/15/2018                                      US Bank                                 Schedule A Page 22 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                Deal

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88S      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-8

  708        88T       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        M21      for Structured Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2004-9

  708       88W        U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        H42      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-10

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88Z       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-11

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88Q
                       for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-
                                                                    BNC1
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        88X
                       for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-
                                                                    BNC2
                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        89A
                        Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
                                                  Pass-Through Certificates, Series 2005-1

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        89E      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2005-2

                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        89F
                                                 Pass-Through Certificates, Series 2005-3
  708        8PE      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        L42                                 Pass-Through Certificates, Series 2005-4
  708        8PF         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87S                            Mortgage Pass-Through Certificates, Series 2005-5
  708        8PG         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87Q                            Mortgage Pass-Through Certificates, Series 2005-6
  708        8PH      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        87N                                 Pass-Through Certificates, Series 2005-7
  708        8PK         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87K                            Mortgage Pass-Through Certificates, Series 2005-8
  708        8PL         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87G                            Mortgage Pass-Through Certificates, Series 2005-9
  708        8PM         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87D                           Mortgage Pass-Through Certificates, Series 2005-10



As of 11/15/2018                                       US Bank                                Schedule A Page 23 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                 Deal
  708        8PN         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87F                           Mortgage Pass-Through Certificates, Series 2005-11
                         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87J
                                          Mortgage Pass-Through Certificates, Series 2005-HE2
  708        8PJ         U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust,
  708        87H                          Mortgage Pass-Through Certificates, Series 2005-HE3
  708        8PQ
                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        87C
                                                 Pass-Through Certificates, Series 2006-1
  708        B02
  708        8PS            U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust
  708        87A                            Mortgage Pass-Through Certificates, Series 2006-2
                            U.S. Bank National Association, as trustee for Structured Asset Investment Loan Trust
  708       8PW
                                            Mortgage Pass-Through Certificates, Series 2006-3
                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust Mortgage
  708        8PY
                                                  Pass-Through Certificates, Series 2006-4
                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        8PR
                                                Pass-Through Certificates, Series 2006-BNC1
                      U.S. Bank National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
  708        8PU
                                                Pass-Through Certificates, Series 2006-BNC2
                      U.S. Bank National Association, as trustee for Structured Asset Investment Loan Trust Mortgage
  708        8QC
                                                Pass-Through Certificates, Series 2006-BNC3
                        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        B22
                                  Prime Mortgage Trust, Mortgage Pass-Through Certificates, Series 2004-2
  708        418        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        L56                              Prime Mortgage Trust, Certificates Series 2005-2
                        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        M61
                                             Prime Mortgage Trust, Certificates Series 2005-3
                        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        M78
                                             Prime Mortgage Trust, Certificates Series 2005-4
                       U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Trust,
  708        B8E
                                           Mortgage Pass-Through Certificates, Series 2005-AR5
                        U.S. Bank National Association, as Trustee for Structured Asset Mortgage Investments II Inc.,
  708        B9S
                                             Prime Mortgage Trust, Certificates, Series 2006-1
  708        13G
  936        J24            U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2002-12
  936        K28
  708        J65           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2004-6XS
  708        88L        U.S. Bank National Association, as Indenture Trustee for SASCO Mortgage Loan Trust 2004-
  708        893                                                   GEL2
  708        88U        U.S. Bank National Association, as Indenture Trustee for SASCO Mortgage Loan Trust 2004-
  708        B28                                                   GEL3
  708        18Y           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2005-SC1
  708        M28           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2005-WF2
  708        L88           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2005-WF3
  708        B54           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2005-WF4
  708        B58           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2006-WF1
  708        367           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2006-WF2


As of 11/15/2018                                       US Bank                                Schedule A Page 24 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                 Deal
  708        441           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2006-WF3
  708        19V           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2007-TC1
  708        D13           U.S. Bank National Association, as Trustee for SASCO Mortgage Loan Trust 2007-WF2
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        88V
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                       for Structured Asset Securities Corporation, Amortizing Residential Collateral Trust, Mortgage
  708        955                                  Pass-Through Certificates, Series 2004-1

  708        B3D       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        M22                       for Structured Asset Securities Corporation, Series 2004-21XS
                      U.S. Bank National Association, as Indenture Trustee for Structured Asset Securities Corporation
  708        25V
                                                       Mortgage Loan Trust 2003-NP1
  936        J18      U.S. Bank National Association, as Indenture Trustee for Structured Asset Securities Corporation
  936        K40                                       Mortgage Loan Trust 2003-NP2
  708        L33        U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  936        J13       Association, as Trustee for Structured Asset Securities Corporation Mortgage Loan Trust 2005-
  936        L11                                                     RF1
  936        J12
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        L55
                                                            Loan Trust 2005-RF2
  936        L15
  708        L72
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J31
                                                            Loan Trust 2005-RF3
  936        K64
  708        M48
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J32
                                                            Loan Trust 2005-RF4
  936        K65
  708        M81
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J33
                                                            Loan Trust 2005-RF5
  936        K66
  708        M44
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J34
                                                            Loan Trust 2005-RF6
  936        K67
  708        B12
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        J35
                                                            Loan Trust 2005-RF7
  936        K68
  708        833
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        869
                                                            Loan Trust 2006-RF3
  936        P14
  708        897      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        P15                                            Loan Trust 2006-RF4
  708        E27      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  936        E27                                            Loan Trust 2007-RF1
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        C38
                                                           Loan Trust 2007-WF1




As of 11/15/2018                                       US Bank                                Schedule A Page 25 of 36
          Case 1-19-43516-ess           Doc 61-1      Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                 Deal

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        17X      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                      for Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2002-6

                           U.S. Bank National Association, as successor Trustee to Wilmington Trust Company, as
                        successor Trustee to Bank of America, National Association, successor by merger to LaSalle
  708        B3C
                        Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
                                                Pass-Through Certificates, Series 2004-19XS
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        88G
                                            Mortgage Pass-Through Certificates Series 2004-S2
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        88R
                                            Mortgage Pass-Through Certificates Series 2004-S3
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        88Y
                                            Mortgage Pass-Through Certificates Series 2004-S4
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
  708        87U
                       for Structured Asset Securities Corporation, Mortgage Pass-Through Certificates, Series 2005-
                                                                     7XS
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87E
                                           Mortgage Pass-Through Certificates, Series 2005-AR1
  708        89B      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        K47                                Pass-Through Certificates, Series 2005-GEL1
  708        8PD
                         U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87T
                                          Mortgage Pass-Through Certificates Series 2005-GEL2
  708        89G
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87P
                                           Mortgage Pass-Through Certificates Series 2005-GEL3
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87M
                                           Mortgage Pass-Through Certificates, Series 2005-GEL4
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87V
                                           Mortgage Pass-Through Certificates Series 2005-RMS1
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        89J
                                             Mortgage Pass-Through Certificates Series 2005-S1
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        89H
                                             Mortgage Pass-Through Certificates Series 2005-S2
                          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708        87R
                                             Mortgage Pass-Through Certificates Series 2005-S3
                        U.S. Bank National Association, as Trustee, successor-in-interest to Bank of America, N.A., as
  708        M25       Trustee, successor to LaSalle Bank, N.A., as Trustee for Structured Asset Securities Corporation
                                            Mortgage Pass-Through Certificates, Series 2005-WF1
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8PT
                                                Pass-Through Certificates, Series 2006-AM1
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8PV
                                                 Pass-Through Certificates, Series 2006-BC1
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8QB
                                                 Pass-Through Certificates, Series 2006-BC2
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        8QD
                                                 Pass-Through Certificates, Series 2006-BC3



As of 11/15/2018                                       US Bank                                 Schedule A Page 26 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                  Deal
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8QJ
                                                Pass-Through Certificates, Series 2006-BC4
  708        8QG      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        86V                                Pass-Through Certificates, Series 2006-BC5
                      U.S. Bank National Association, as trustee for Structured Asset Securities Corporation Mortgage
  708        8QL
                                                Pass-Through Certificates, Series 2006-BC6
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        8PZ
                                                Pass-Through Certificates, Series 2006-EQ1
  708       87B          U.S. Bank National Association, as Trustee for the Structured Asset Securities Corporation
  708       B82                           Mortgage Pass-Through Certificates, Series 2006-GEL1
  708       8QA
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708       86Y
                                               Pass-Through Certificates, Series 2006-GEL3
  708       385
  708       8QF
  708       86W
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        889
                                               Pass-Through Certificates, Series 2006-GEL4
  936        L91
  936        P06
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        8PX
                                                Pass-Through Certificates, Series 2006-NC1
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        8PP
                                               Pass-Through Certificates, Series 2006-OW1
  708        B45
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  936        L83
                                                Pass-Through Certificates, Series 2006-RF2
  936        L85
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        8QK
                                                 Pass-Through Certificates, Series 2006-Z
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        8QN
                                                Pass-Through Certificates, Series 2007-BC2
  708        8QS           U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation,
  708        C95                           Mortgage Pass-Through Certificates, Series 2007-BC3
  708        8QR
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        86Q
                                               Pass-Through Certificates, Series 2007-BC4
  708        J80
  708        8QT      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        86S              Loan Trust 2007-BNC1 Mortgage Pass-Through Certificates, Series 2007-BNC1

                           U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation
  708        8QM
                                          Mortgage Pass-Through Certificates, Series 2007-EQ1
  708        86T
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage
  708        H52
                                               Pass-Through Certificates, Series 2007-GEL1
  708        E07
  708        8QQ
                      U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation, Mortgage
  708        86U
                                               Pass-Through Certificates, Series 2007-GEL2
  708        F70
                       U.S. Bank National Association, as Trustee for STARM Mortgage Loan Trust 2007-3, Mortgage
  708        C93
                                                Pass Through Certificates, Series 2007-3


As of 11/15/2018                                       US Bank                                 Schedule A Page 27 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                 Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        L68      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Thornburg Mortgage Securities Trust 2005-2
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        M84      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                             for Thornburg Mortgage Securities Trust 2005-3

  708        B60        U.S. Bank National Association, as Trustee for Thornburg Mortgage Securities Trust 2005-4

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        B09       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                              for Thornburg Mortgage Securities Trust 2006-1
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        382       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                              for Thornburg Mortgage Securities Trust 2006-4
                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        390       Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                                              for Thornburg Mortgage Securities Trust 2006-5
                      Travelers Mortgage Services, Inc. Mortgage Pass-Through Certificates, Series 1988-3, U.S. Bank
  708        807
                                                      National Association, as Trustee
                      Travelers Mortgage Services, Inc. Mortgage Pass-Through Certificates, Series 1988-5, U.S. Bank
  708        809
                                                      National Association, as Trustee
                        U.S. Bank National Association, as Trustee for Wachovia Mortgage Loan Trust, LLC Mortgage
  708        M55
                                                  Pass-Through Certificates, Series 2005-A
                        U.S. Bank National Association, as Trustee for Wachovia Mortgage Loan Trust, Asset-Backed
  708        94E
                                                      Certificates, Series 2006-AMN1
  708     15D/012     U.S. Bank National Association, as Trustee, successor in interest to State Street Bank and Trust,
                       as Trustee for Washington Mutual MSC Mortgage Pass-Through Certificates, Series 2002-AR1
  708     481/006
                           U.S. Bank National Association, as Trustee for Washington Mutual MSC Pass-Through
  708     15P/001
                                                      Certificates, Series 2003-MS9

                       U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  936     L80/001        Association, as Trustee, as successor by merger to LaSalle Bank National Association, as
                        Trustee for Washington Mutual MSC Mortgage Pass-Through Certificates, Series 2004-RA4


  708     29L/009      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                         Association, as Trustee, as successor by merger to LaSalle Bank National Association, as
  708     15D/028       Trustee for Washington Mutual MSC Mortgage Pass-Through Certificates, Series 2005-RA1

                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        D14      Association, as Trustee for Wells Fargo Alternative Loan 2005-2 Trust, Mortgage Asset-Backed
                                                  Pass-Through Certificates, Series 2005-2
  708     11D/098      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
                       Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Asset-Backed
  708        Y08                                  Pass-Through Certificates, Series 2002-1
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        U09       Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Asset-Backed
                                                 Pass-Through Certificates, Series 2003-1



As of 11/15/2018                                       US Bank                                 Schedule A Page 28 of 36
          Case 1-19-43516-ess        Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S29      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-D
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S34      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-E
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S36      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-G
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S41      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-H
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S42      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-I
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S44      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-J
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S47      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-K
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S48      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-L
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S52      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2003-M
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S53      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-N
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S57      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2003-O
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S64      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S68      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-6
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S60      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-A
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S92      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-AA
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S61      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-B



As of 11/15/2018                                     US Bank                                Schedule A Page 29 of 36
          Case 1-19-43516-ess        Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S93      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-BB
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S63      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-C
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S94      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-CC
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S65      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-D
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S95      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-DD
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S66      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-E
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S96      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-EE
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S69      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-F
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S70      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-G
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S71      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-H
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S73      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-I
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S75      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-J
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S74      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-K
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S76      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-L
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S78      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-M
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S79      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-N



As of 11/15/2018                                     US Bank                                Schedule A Page 30 of 36
          Case 1-19-43516-ess        Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S80      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-O
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S81      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-P
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S82      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-Q
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S85      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-R
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S83      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-S
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S86      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-U
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S87      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-V
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S88      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2004-W
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S89      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-X
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S90      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-Y
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S91      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2004-Z
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Y10      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-1
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S02      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-2
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S07      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-3
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S03      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z02      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-6



As of 11/15/2018                                     US Bank                                Schedule A Page 31 of 36
          Case 1-19-43516-ess        Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z03      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-7
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z05      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-8
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z06      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                        Certificates, Series 2005-9
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z09      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-11
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z45      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-12
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z10      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-14
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z12      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-16
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z13      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-17
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z14      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                       Certificates, Series 2005-18
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S97      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR1
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S99      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR2
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S01      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR3
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S04      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR4
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S05      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR5
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S06      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR6
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S09      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR7



As of 11/15/2018                                     US Bank                                Schedule A Page 32 of 36
          Case 1-19-43516-ess        Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                               Schedule A
 Client    Investor                                              Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S11      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR8
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S10      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                      Certificates, Series 2005-AR9
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S12      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR10
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S13      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR11
  708     11D/100     U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
                      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
  708        S15                                     Certificates, Series 2005-AR12
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S14      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR13
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        S16      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR14
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z04      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR15
                      U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, National
  708        Z08      Association, as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through
                                                     Certificates, Series 2005-AR16
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z16
                                           Mortgage Pass-Through Certificates Series 2006-2
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z17
                                           Mortgage Pass-Through Certificates Series 2006-3
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z20
                                           Mortgage Pass-Through Certificates Series 2006-4
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z18
                                          Mortgage Pass-Through Certificates, Series 2006-AR1
  708     11D/101       U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708       S19                           Mortgage Pass-Through Certificates, Series 2006-AR2
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z19
                                          Mortgage Pass-Through Certificates Series 2006-AR3
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z21
                                          Mortgage Pass-Through Certificates Series 2006-AR4
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        S22
                                          Mortgage Pass-Through Certificates, Series 2006-AR5
                        U.S. Bank National Association, as Trustee for Wells Fargo Asset Securities Corporation,
  708        Z22
                                          Mortgage Pass-Through Certificates Series 2006-AR6




As of 11/15/2018                                     US Bank                                Schedule A Page 33 of 36
          Case 1-19-43516-ess          Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                 Schedule A
 Client    Investor                                                 Deal

                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708        J82      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee
                          for Wells Fargo Home Equity Trust Mortgage Pass-Through Certificates, Series 2004-1

  708        8PA          U.S. Bank National Association, as Trustee for Yale Mortgage Loan Trust, Series 2007-1
  708        189
                        Towd Point Mortgage Trust 2015-2, by U.S. Bank National Association as Indenture Trustee
  936        189
  708        238
                        Towd Point Mortgage Trust 2015-6, by U.S. Bank National Association as Indenture Trustee
  936        238
  936        287        Towd Point Mortgage Trust 2016-4, by U.S. Bank National Association as Indenture Trustee
                      U.S. Bank National Association, as Trustee, for Residential Accredit Loans, Inc., Mortgage Asset-
  708     B0F/068
                                           Backed Pass-Through Certificates, Series 2006-QS2
                         U.S. Bank National Association, as Trustee, for Residential Asset Mortgage Products, Inc.,
  708     91G/028
                                   Mortgage Asset-Backed Pass-Through Certificates, Series 2006-SP4
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/006
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX1
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/007
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX2
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/008
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX3
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/009
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX4
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/010
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX5
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/011
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX1
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91E/012
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX2
  708     91E/013      U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/001              Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX3
  708     91E/014      U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/002              Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX4
  708     91E/015      U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/003              Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX5
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/004
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX6
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/005
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX7
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/006
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX8
                       U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home
  708     91F/007
                               Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EMX9
                       U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/031
                                           Mortgage Pass-Through Certificates, Series 2005-S7
                       U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/032
                                           Mortgage Pass-Through Certificates, Series 2005-S8
                       U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/033
                                           Mortgage Pass-Through Certificates, Series 2005-S9


As of 11/15/2018                                       US Bank                                 Schedule A Page 34 of 36
          Case 1-19-43516-ess          Doc 61-1      Filed 06/05/20        Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                                Deal
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/066
                                          Mortgage Pass-Through Certificates, Series 2005-SA2
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     8SS/098
                                          Mortgage Pass-Through Certificates, Series 2006-S1
  708     8SM/600
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/080
                                          Mortgage Pass-Through Certificates, Series 2006-S10
  708     B0F/124
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/081
                                           Mortgage Pass-Through Certificates, Series 2006-S11
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/082
                                           Mortgage Pass-Through Certificates, Series 2006-S12
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/034
                                           Mortgage Pass-Through Certificates, Series 2006-S3
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/035
                                           Mortgage Pass-Through Certificates, Series 2006-S4
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     91H/004
                                           Mortgage Pass-Through Certificates, Series 2006-S5
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/036
                                           Mortgage Pass-Through Certificates, Series 2006-S6
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/037
                                           Mortgage Pass-Through Certificates, Series 2006-S7
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/038
                                           Mortgage Pass-Through Certificates, Series 2006-S8
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/002
                                           Mortgage Pass-Through Certificates, Series 2007-S1
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/098
                                           Mortgage Pass-Through Certificates, Series 2007-S2
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/099
                                           Mortgage Pass-Through Certificates, Series 2007-S3
  708     B0F/041     U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/102                          Mortgage Pass-Through Certificates, Series 2007-S6
                      U.S. Bank National Association, as Trustee, for Residential Funding Mortgage Securities I, Inc.,
  708     B0F/104
                                           Mortgage Pass-Through Certificates, Series 2007-S8
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708     93N/604
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                        for RAAC Series 2007-SP2 Trust, Mortgage Asset-Backed Pass-Through Certificates, Series
  708     B0F/094
                                                                2007-SP2

  708     91G/032     U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                        for RAAC Series 2007-SP3 Trust, Mortgage Asset-Backed Pass-Through Certificates, Series
  708     P59/606                                               2007-SP3
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
  708     91G/029
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
                                                      Certificates, Series 2007-RP1




As of 11/15/2018                                      US Bank                                  Schedule A Page 35 of 36
          Case 1-19-43516-ess         Doc 61-1       Filed 06/05/20       Entered 06/05/20 16:16:24

                                                Schedule A
 Client    Investor                                               Deal
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708     91G/030
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
  708     P59/605                                     Certificates, Series 2007-RP2
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708     B0F/091
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
  708     B0F/114
                                                      Certificates, Series 2007-RS1
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
  708     B0F/092
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
  708     B0F/115
                                                      Certificates, Series 2007-RS2
                      U.S. Bank National Association, as Trustee, successor in interest to Bank of America, National
                      Association, as Trustee, successor by merger to LaSalle Bank National Association, as Trustee,
  708     93N/605
                           for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through
                                                      Certificates, Series 2007-SP1
                       U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A., as
  708     B0F/116     Trustee, for Banc of America Funding Corporation Mortgage Pass Through Certificates, Series
                                                                  2005-8




As of 11/15/2018                                      US Bank                                Schedule A Page 36 of 36
